ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeal of -                                      )
                                                   )
  MAC Electric, Inc.                               ) ASBCA No. 62611
                                                   )
  Under Contract No. W9124R-11-D-0214              )

  APPEARANCES FOR THE APPELLANT:                      Benjamin L. Williams, Esq.
                                                      Gunjan R. Talati, Esq.
                                                       Kilpatrick Townsend & Stockton LLP
                                                       Washington, DC

  APPEARANCES FOR THE GOVERNMENT:                     Scott N. Flesch, Esq.
                                                       Army Chief Trial Attorney
                                                      MAJ Aaron K. McCartney, JA
                                                       Trial Attorney

                                  ORDER OF DISMISSAL

         The dispute has been settled. The appeal is dismissed with prejudice.

         Dated: January 28, 2021




                                                DAVID D’ALESSANDRIS
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62611, Appeal of MAC Electric,
Inc., rendered in conformance with the Board’s Charter.

       Dated: January 28, 2021


                                                 PAULLA K. GATES-LEWIS
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals